Motion granted and Order filed November 9, 2021




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00446-CV
                                    ____________

     HOUSTON ANUSA, LLC D/B/A AUTONATION USA HOUSTON,
                          Appellant

                                          V.

                      WALTER SHATTENKIRK, Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-27755

                                      ORDER

      This is an appeal from an order denying appellant’s motion to compel
arbitration. Presently before the court is appellant’s motion to stay proceedings in
the trial court pending resolution of this appeal, particularly the trial of the case
currently scheduled for December 6, 2021.

      As the court is mindful that a trial would waste the parties’ and the trial court’s
resources if this court ultimately requires arbitration of appellees’ claims, see In re
Prudential Insurance Co. of America, 148 S.W.3d 124, 127 (Tex. 2004), the court
hereby grants the motion. All proceedings in the trial court are hereby stayed
pending issuance of the mandate in this appeal.

                                      PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                         2